Order entered April 19, 2018




                                                              In The
                                              Court of Appeals
                                       Fifth District of Texas at Dallas
                                                     No. 05-17-01428-CV

                                               ERIN FENNESSY, Appellant

                                                                 V.

                                             HOUSTON DAYTON, Appellee

                                  On Appeal from the 256th Judicial District Court
                                               Dallas County, Texas
                                       Trial Court Cause No. DF-15-00635

                                                            ORDER
                The reporter’s record in this case is past due. By postcard dated February 14, 2018, we

       notified Glenda Finkley, Official Court Reporter for the 256th Judicial District Court, that the

       reporter’s record was overdue and directed her to file the reporter’s record within thirty days. To

       date, the reporter’s record has not been filed and we have not received any correspondence

       regarding the reporter’s record.

                Accordingly, we ORDER Glenda Finkley, to file, within FIFTEEN DAYS of the date of

       this order either (1) the reporter’s record; (2) written verification no hearings were recorded; or

       (3) written verification that appellant has not requested the reporter’s record.1                          We notify



1
    Our records indicate appellant filed a statement of inability to pay costs in the trial court on December 15, 2017.
appellant that if we receive verification the reporter’s record has not been requested, we will

order the appeal submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order to:

       Honorable David Lopez
       Presiding Judge
       256th Judicial District Court

       Glenda Finkley
       Official Court Reporter
       256th Judicial District Court

       All parties


                                                   /s/     CAROLYN WRIGHT
                                                           CHIEF JUSTICE